DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 28 April 2022 in response to the Office Action of 28 October 2021 are acknowledged and have been entered. Claims 1-9 have been cancelled. Claims 11-18 are newly presented. Claims 11, 13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 October 2021.
Claims 10, 12, 14-15, 17 and 18 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.	

Information Disclosure Statement
The information disclosure statement (IDS) filed 28 April 2022 has been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments.
Claim 10 recites “a method of modifying a target nucleotide sequence….comprising contacting the host cell with an engineered nucleic acid vector comprising a host modifying (HM) CRISPR array……..comprising a sequence that is capable of hybridizing to a host cell target sequence to guide a Cas to the target nucleotide sequence in the host cell to modify the target nucleotide sequence, wherein the Cas is a dead Cas…..and wherein the modifying comprises inserting the HM-DNA at the target nucleotide sequence”.  It is unclear how the method comprises ‘inserting’ a HM-DNA at the target nucleotide sequence without any nuclease activity of introducing breaks in the target nucleotide sequence, since the Cas protein is a dead Cas protein that does not have cleavage activity.  The lack of clarity renders this claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20150044772A1, published 2/12/2015) in view of  Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014).  This is a new rejection necessitated by Applicant’s amendments.
Regarding claim 1 and 12, Zhao teaches a method of gene editing by introducing into a host cell a nucleic acid sequence encoding a chimeric fusion protein including a DNA modifying domain (FokI fused to a catalytically inactive CRISPR associated protein, dCas9 [0004, 0011, 0091].  Zhao teaches the introduction of an engineered single guide RNA (sgRNA) that comprises a crRNA sequence complementary to the target DNA sequence [0100].  Zhao teaches that sgRNA comprises a spacer and repeats [Fig. 5].   Zhao teaches that the sgRNA guides binding of the chimeric fusion protein monomer to the target DNA [0030].  Zhao teaches introducing a different nuclease into the organism, wherein the different nuclease comprises a FokI domain and binds to the adjacent DNA sequence of the sgRNA target site; where the nuclease is a zinc finger nuclease (ZFN), where the FokI domain of the FokI-dCas9 chimeric fusion protein monomer and the FokI domain of the ZFN form a FokI dimer and induces double-strand breaks in the target DNA [0034].  Zhao teaches that suitable cells can be bacterial cells [0091].  Zhao teaches that the method can include insertion of a donor DNA (i.e., HM-DNA) in the target DNA [0110]. Zhao teaches that the donor DNA has homologous arms that allow for homologous recombination [0039, 0045].
Regarding claim 15, Zhao teaches the sgRNAs and dCas9 were on different plasmids (i.e. vectors) [0148].
Zhao does not teach or suggest that the vector encoding the crRNA and the dCas9.  Zhao does not teach or suggest that the HM-DNA is on the same vector as the crRNA and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific  recombinase.  
Regarding claim 14, and 17-18 Minshull teaches introducing a vector encoding a Cas nuclease and a guide RNA (crRNA) into bacterial cells for the modification of bacterial cell genomes [0009].   Minshull also teaches integration of a selectable marker into a genomic loci (HM-DNA) that is flanked by recognition or homologous sequences.  Minshull teaches lox sites (site-specific recombination sites) are recognition sequences that are known in the art to direct transgenes into specific genomic locations in which recombination is mediated by Cre-recombinase [0145].  Minshull also teaches higher frequency of insertion formations when the genome editing constructs are all expressed from a single vector construct [0149, 0159].
Regarding claim 14, Minshull teaches where in the dCas is located on the same vector construct as the gRNA [0159].
Regarding claim 17, Minshull teaches that the vector can be a plasmid [0061].
Regarding claim 18, Minshull teaches that the vector encodes a recombinase [0130].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zhao where crRNA and dCas9 are located on the same plasmid/vector, as taught by Minshull.  This modification would amount to a combination of prior art elements known for the purpose of delivering Cas proteins and sgRNA into cells.  One of ordinary skill would have been motivated to make the modification for the purpose of simultaneously introducing the sgRNA and dCas9 into the cell.  It also would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zhao such that the HM-DNA is flanked by site-specific recombination sites recognition sequences rather than homologous arm sequences, which can be cut by the action of Minshull’s site-specific recombinase.  This modification would have amounted to a simple substitution of recognition sequences and a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA of Zhao, the donor HM-DNA, and the recombinase of Minshull on the vector for the purpose of simultaneously expressing the crRNA, the HM-DNA and encoding the recombinase in similar quantities for higher and more efficient genome modification.

Response to arguments
Applicant argues that Yu and Koonin are silent regarding a method of modifying a target nucleotide sequence of a host cell using a dead Cas, wherein the modifying comprises inserting a host-modifying (HM)-DNA at the target nucleotide sequence.  
Applicant argues that the dCas9 in Minshull is used for transcriptional regulation and that Minshull is completely silent regarding a method of modifying a target nucleotide sequence of a host cell using a dead Cas.
Applicant’s arguments have been considered and are moot in view of the new rejection set forth above.  
Insofar as Applicant’s arguments are applicable to the rejection set forth above, Zhao teaches a method of modifying a target nucleotide sequence of a host cell using a dead Cas, wherein the modifying comprises inserting a host-modifying (HM)-DNA at the target nucleotide sequence as discussed above. Furthermore, Zhao does teach the insertion of fragments by HDR at double stranded breaks mediated by a nuclease other than Cas9 as discussed above.  Therefore, the combination of Zhao and Minshull is deemed to render the instant invention obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid of U.S. Patent No. US10506812B2 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as claimed by Zhao and taught by Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific  recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,349 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37 of copending Application No. 16/637,656 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-20, 23-24, 27-28, 34, and 55-57 of copending Application No. 17/103,812 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/105,392 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014).  This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-23, 25-29, and 31-38 of copending Application No. 16/201,736 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/201,736 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/201,736 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18-19 of copending Application No. 17/195,157 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 18 of copending Application No. 17/195,157 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 claims all limitations of the instant claim 1 except, the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29 of copending Application No. 16/588,754 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/682,889 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 claims all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Zhao (US 20150044772A1, published 2/12/2015) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014). This is a new rejection necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 claim all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.
The teachings of Zhao and Minshull are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site-specific recombinase for the advantage of introducing a HM-DNA into the host genome as disclosed by Minshull and use it in a method of modifying a target nucleotide sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the dCas9, crRNA, the HM-DNA and the recombinase, as taught by Zhao and Minshull, on the vector for the purpose of simultaneously expressing and encoding the dCas9, the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that Yu, Minshull, or Koonin, singly or in combination, fail to teach or suggest the method as required by the presently pending claims; and therefore the claims are not obvious over the claims recited of all U.S. Patents listed for the non-statutory double patenting rejections in the office action filed 21 December 2021.  Applicant’s arguments have been considered are moot in view of the new rejections set forth above.  For all NSDP rejections set forth above, it is the combination of the claims of the each patent or patent application listed above, with Zhao, and Minshull that teaches and suggests a method of modifying a target nucleotide sequence of a host cell using a dead Cas.   The modifying comprises inserting a host-modifying (HM)-DNA at the target nucleotide sequence, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site-specific recombinase.  
Applicant requests that all provisional obviousness-type double patenting rejections be held in abeyance until such time as the claims are otherwise in condition for allowance.  Therefore, the rejections of record are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636